PER CURIAM:
Appellant, Jimmie L. Steelman, previously filed a timely appeal. On July 15, 1992, 2 Vet App. 596, the Court entered an order deciding all issues raised by appellant in his appeal, except entitlement to a compensa-ble disability rating for an injury of his left ring finger. The Board of Veterans’ Appeals (BVA) had granted service connection for a scar resulting from this injury, but made no determination regarding any degree of disability resulting from this scar. The Court also ordered the Secretary of Veterans Affairs (Secretary) to file a memorandum on the related, but separate, issue as to whether the Court had jurisdiction to reverse the BVA’s determination, if incorrectly decided, of service connection for the scar, and invited the views of amici curiae on this issue of first impression. The Court thanks the amici curiae who responded to this invitation.
A review of the record on appeal including the BVA decision indicates that the issue of compensable disability was not before the BVA and was raised in this Court for the first time. Furthermore, the Secretary, in his response to the Court’s order, *336specifically indicates the rating issue was left for decision by the Department of Veterans Affairs regional office. As a consequence, this issue cannot be considered by the Court at this time. See Branham v. Derwinski, 1 Vet.App. 93 (1990). As it is unnecessary to the result in this case, the Court makes no determination regarding its jurisdiction to reverse the BVA with respect to the BVA’s determination granting service connection for the scar. Judgment shall issue.